 Case 20-07017        Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29     Desc Main
                                  Document     Page 1 of 25



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NORTH DAKOTA

In Re:                                                  Bankruptcy No. 20-30357
                                                        Chapter 7
Debra Jean Marchus,

                               Debtor.
                                                 /

Debra Jean Marchus,

                               Plaintiff,

         vs.                                            Adversary No. 20-07017

Student Loans of North Dakota,

                               Defendant.
                                                 /

                                MEMORANDUM AND ORDER

         On July 7, 2020, Plaintiff/Debtor Debra Jean Marchus filed this adversary

proceeding seeking a determination that her student loan debt owed to Defendant

Student Loans of North Dakota (SLND) is dischargeable under 11 U.S.C. § 523(a)(8).

SLND filed an answer on July 30, 2020, denying that Debtor is entitled to the relief she

requested.

         The Court tried this case on March 3, 2021. This adversary action is a core

proceeding under 28 U.S.C. § 157(b)(2)(I). The Court has jurisdiction under 28 U.S.C.

§§ 157 and 1334, and it has authority to enter a final order in this matter. This opinion

constitutes findings of fact and conclusions of law in accordance with Federal Rule of

Bankruptcy Procedure 7052.




                                             1
     Case 20-07017    Doc 40   Filed 05/18/21 Entered 05/18/21 11:14:29      Desc Main
                                Document     Page 2 of 25



I.       Findings of Fact

         A.    Background and Education

         Debtor will be 64 years old in June. She began her long educational journey in

the fall of 1975 at North Dakota State University, where she attended classes for one

semester. In January 1976, she began attending Interstate Business College (IBC).

Debtor earned a general clerical “degree” from IBC in approximately 1977. After

marrying and having two children, Debtor returned to IBC and earned a general

business “degree” in 1980 or 1981.

         Debtor divorced in 1986 and moved to Thief River Falls, Minnesota, to “restart

my life.” She enrolled at a community college in Thief River Falls to study nursing but

stopped taking classes due to family “mishaps.” At some point, she remarried but

divorced a second time in 1997.

         In September 2007, Debtor borrowed $14,535 from the Bank of North Dakota

(BND) to pay educational expenses at Aakers Business College.1 Doc. 22; SLND-201.

SLND is the guarantor and current holder of the loan.2 On her loan application, Debtor

indicated that she did not believe she would meet the credit requirements and agreed to

submit a credit application from a cosigner. SLND-201. Debtor’s daughter cosigned for

the loan. Debtor testified that she understood the loan process and her liability, but she



         1
         The Bank of North Dakota (BND) statements sent to Debtor indicate it made
three loans to Debtor. In addition to the $14,535 loan (Loan #DL 0002) at issue, the
statements also list loans in the original sums of $2,645 (Loan #DL 0001) and $2,127
(Loan #DL 0003). SLND-216. Neither party offered any additional evidence about
these two loans.
         2
       The State of North Dakota owns and operates both BND and Student Loans of
North Dakota.


                                             2
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                               Document     Page 3 of 25



did not realize that her daughter cosigned for the loan. Rather, she thought that her

daughter merely provided a reference verifying that Debtor would be able to make the

student loan payments.

       Debtor testified that she enrolled at Aakers to pursue a degree in accounting.

Debtor did not earn a degree from Aakers, however, because she “did not get along at

all” with the instructor of a required class. She took the class several times but never

completed the course because of their differences, and Debtor “had to stop” her

education at Aakers.

       Determined to get her college degree, Debtor enrolled in an online program

through the University of Phoenix. Despite setbacks and interruptions, she earned an

associate of arts degree in accounting in 2013.3 Debtor testified that it took her “four

long years” to graduate “with great difficulty because of the computer aspect of it—it had

changed so much.”

       B.     Employment and Income History

       Debtor’s work history since 2007, when she incurred her student loan obligation

to BND, includes:

       •      Desk clerk/auditor at a motel; $8.75/hour; April to October 2007
       •      Hardware associate at Walmart; $9.80/hour; September 2007 to June
              2011
       •      Home health aide at Marshall County Group Homes; $10.05/hour; May
              2012 to May 2013
       •      Office clerk for Experience Works; 2013-2014
       •      Receptionist/bookkeeper for Northwestern Homes; 2014
       •      Cashier at Home Depot; 2014-2015
       •      Receptionist/bookkeeper at Sahr Oil Co.; 2015
       •      Cashier at Walgreens; 2015-2016
       •      Menard’s; 2017-2018

       3BND did not finance this portion of her education. Debtor obtained additional
student loans for her education from other lenders.
                                             3
  Case 20-07017     Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29       Desc Main
                               Document     Page 4 of 25



       •      Cashier and stocker at Dollar Tree; $9.25/hour; May 2018 to Fall 2019;
              and Spring 2020
       •      Stocker at Family Fare; $11.00/hour; September 2020 to present

Among these jobs, Debtor obtained full-time employment with only one employer—

Marshall County Group Homes. Debtor testified she has tried to find full-time work

since 2006, but no one will hire her.

       At the time she was pursuing her degree from the University of Phoenix, and

after she graduated, Debtor lived in Warren, Minnesota. She intended to use her

degree to perform accounting work in a small office, but she found no jobs in her field in

Warren, and she could not afford to move. Instead, she worked at part-time jobs at

Kmart and Walmart. She did not pursue additional continuing education training

because it was not available in Warren.

       For three months in 2014, Debtor worked as a bookkeeper and secretary for

Northwestern Homes. She testified that she was terminated from that job because she

“could not get there on time because I lived 30 miles away and I have a sleeping

disorder.”4

       In 2015, Debtor moved to Fargo, North Dakota, to be closer to family. She

obtained a job as a receptionist/bookkeeper at Sahr Oil Company. Sahr Oil Company

fired her because she arrived to work late (due to her sleep disorder) and because of




       4 Debtor described her sleep disorder, which she maintains has afflicted her
since high school. She testified that she does not sleep well. When she falls asleep, it
is only for a few hours at a time. Once she is asleep, however, she finds it difficult to
wake. She testified that she needs four alarms to wake each morning. Debtor sought
help for her sleep issues through sleep testing at a local hospital. The hospital
recommended equipment to improve her sleep, but she was—and is—unable to afford
the equipment. Instead, Debtor takes Tylenol PM to help her sleep. She has not
received a note from a doctor limiting her work due to her sleep issues.
                                            4
  Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29       Desc Main
                                Document     Page 5 of 25



issues “getting along with the owner.”

       Debtor created a resume at Job Service in 2016, but she has not updated it. See

D-109. On this resume, Debtor represented that her qualifications include

approximately 15 years of accounting experience. Id. Debtor explained, however, that

accounting work has changed significantly since her accounting work experience began

in 1977. Her bookkeeping positions with Northwestern Homes (2014) and Sahr Oil

(2015) comprise her relatively recent work history related to accounting.

       With regard to the technical skills necessary to foster a profession in accounting

or other office work, Debtor clarified that she never worked with computers despite her

years of experience in office and retail settings. She readily acknowledged that her

technological incompetency limits her job prospects. In her words, she does not have

“computer knowledge” anymore. Although she took online courses to obtain her

associate’s degree, she claims she “was having a very hard time.” She intended to

learn to use computers through the college program, but the instructors did not teach

her how to use technology. When asked whether she sought other help to improve her

computer skills, she answered: “Couldn’t afford to. There was no places available.”

       Debtor applied for various office jobs over the years, but “they have repeatedly

said no,” presumably because of her lack of computer skills. She also believes potential

employers hire younger workers. Debtor has not applied for any jobs in the accounting

field in the last two years.

       Debtor also testified she is unable to work as a cashier. She explained, “I don’t

know how to work the registers. . . I tried once, and they gave up on me. . . I don’t

remember the steps and when there’s, for example at the grocery store the sales are



                                             5
  Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29          Desc Main
                                Document     Page 6 of 25



every week. I don’t remember the sales.”

       Debtor completed online applications for the last few positions she sought, but

she has not applied for a job online in more than a year. Although she owns a laptop, it

has been outdated for at least four years, and she cannot afford to update it. She

maintains it would be less expensive to get a new laptop than to update her current one,

but she cannot afford that either.

       On her resume, Debtor also lists “25 years of experience with customer service

in both office and retail settings” among her qualifications. While she has previous

customer service experience, Debtor testified that her personality and temperament are

not suited to it today. Consistent with her self-description, Debtor demonstrated

brusque and irascible characteristics during trial that may not work well in customer

service.

       Debtor explained that she is not currently searching for jobs because “they won’t

hire me because of my personal disabilities. I call them disabilities. Legally, medically,

they say I’m not bad enough, but then why am I in bed all day Sunday? Why can’t I get

up?” Debtor listed some of her medical and physical conditions, including arthritis,

water retention, relapses of colitis, chronic sinusitis (resulting in six sinus surgeries), no

upper arm strength, weight gain, lack of blood flow in her legs, thyroid disease, hiatal

hernia and kidney disease. D-112. Debtor explained that she has arthritis in her hip

and spine. She takes Tylenol for the pain. She cannot grip her hand tightly because of

water retention. A medical provider removed Debtor’s thyroid, which “affects other parts

of the body and makes them not work.” She testified that she gained 30 pounds in the

last three years for no apparent reason other than her body is not working correctly.



                                               6
 Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                                Document     Page 7 of 25



Debtor’s back “has gone out” several times over the years.5

       Despite these health issues, physicians have not diagnosed Debtor with a

permanent physical disability limiting her ability to work.6 Periodically, Debtor received

notes from doctors limiting her work temporarily, but they never suggested long-term

restrictions. Debtor learned to “fix” some of her issues because of the frequency of

them, but she asserts that, collectively, she is “a mess” physically.

       Debtor maintains her physical health conditions affect her ability to work. Debtor

cannot sit for any length of time because of the pressure it puts on her spine. If she

does not keep moving, her legs hurt. She also suffers from chronic sinusitis,7 resulting

in constant sniffling. She is embarrassed by her sniffling because people think she is

sick. Debtor asserts that these limitations prevent her from working in an office.

       Although Debtor was unemployed at the time she petitioned for bankruptcy relief,

she is now working part time as a night stocker at a grocery store, earning $11.00 per

hour with no insurance benefits. She works limited hours because of her physical


       5 The parties stipulated to the admissibility of 516 pages of Debtor’s medical
records from 2013 to 2019. SLND-215. According to these records, Debtor’s medical
history also includes diagnoses Debtor did not list or discuss at trial, including
depression, anemia, chronic rhinitis, Graves disease and more. See SLND-215 at p.
429 (and throughout).
       6  Debtor filed a Social Security disability application in August 2013, claiming her
disability began in June 2013. In April 2018, Debtor applied for supplemental Social
Security income. She testified she “has been to disability court” three times seeking to
establish her disability with no success. She claims the Social Security Administration
denied her applications because it considered her health issues in isolation and not
collectively.
       7Debtor’s sinusitis began after sinus surgery related to migraines. That surgery
“screwed up” her nasal passages. After a second surgery, she had difficulty breathing.
Debtor has undergone six surgeries—all unsuccessful attempts to eliminate her sinus
issues.


                                             7
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                               Document     Page 8 of 25



limitations. Debtor currently works Thursday, Friday and/or Saturday nights from 11:00

p.m. to 7:00 a.m. She explained that the overnight shift is manageable with her sleep

issues, and her sniffling is not a problem because she does not interact with the public.

On Sundays, she remains in bed all day because her body hurts so severely from

working the previous days. Debtor described the interplay between her work ethic and

the pain that working causes her:

      I don’t sit at home. I’m not a stay-at-home type person—doing nothing. I’m
      not that kind of a person. So, I have decided, even though it hurts, like,
      everything . . ., that I can do this for this many days or this many hours at a
      time.

                                       ***

      I’m not a beggar . . . I’m able to do stuff. I try my best to do what I can—by
      myself, for myself. And I suffer because of it.

      In her trial brief, Debtor suggests her monthly income totals $450. Based on

Debtor’s pay advices from September 2020 to November 2020, she earns

approximately $581.88 per month in net income from her part-time job.8 Her monthly

income also includes $772 or $840 in Social Security benefits9 and $204 per month in

Supplemental Nutrition Assistance Program (SNAP) benefits. See D-101; D-106. Her

only source of medical coverage is through Medicaid. If her pay advices accurately

reflect her current wages, Debtor’s net monthly income totals, at most, $1,625.88.



      8  To determine her average monthly income, the Court added the net income
from seven pay advices dated September 20, 2020 to November 7, 2020 [D-111],
divided that sum by seven for her average weekly income ($145.47) and multiplied that
sum by four for her average monthly net income. Debtor did not testify about her
income other than she earns $11.00 per hour.
      9  On Schedule I, Debtor disclosed monthly income of $772 from Social Security
benefits, but at trial, Debtor testified that she received $840 per month from Social
Security. See D-101.
                                             8
  Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                                 Document     Page 9 of 25



        Similarly, Debtor’s federal income tax returns reflect very modest adjusted gross

income:

        2006                  $18,433
        2007                    9,189
        2008                   16,792
        2009                   16,082
        2010                   18,419
        2011                   17,537
        2012                   20,351
        2013                    9,060
        2014                    9,749
        2015                   20,560
        2016                   12,088
        2017                   14,149
        2018                    9,203
        2019                   11,290

D-110. In short, Debtor’s adjusted gross income the past 15 years averaged $14,493

per year.

        Debtor received federal and state tax refunds totaling $470 last year. D-101 at 4.

Debtor has not yet filed her 2020 tax return, but she anticipates a similar refund this

year.

        Debtor does not anticipate any change in her employment. Although her

employer offered her an additional night of work per week, she testified “I don’t think I

can handle it.” Further, Debtor believes that the additional income would render her

ineligible for the SNAP benefits and medical assistance she is currently receiving. She

testified that the additional income “would not make up for” the cost of these lost

benefits. She is also concerned that she might currently be earning too much to

continue to qualify for her social security early retirement benefits. If she loses that

income, she will not have enough money to sustain her modest lifestyle. She has not

applied for other jobs since she began her current position.

                                              9
  Case 20-07017         Doc 40   Filed 05/18/21 Entered 05/18/21 11:14:29   Desc Main
                                 Document      Page 10 of 25



       C.         Assets

       Debtor does not own any real property. Collectively, the value of Debtor’s assets

on the date of her bankruptcy petition totaled $4,781. D-101 at 5. These assets (and

their values) include:

              •   2005 Jeep Liberty ($3,341)
              •   Household goods and furnishings ($500)
              •   Clothing ($100)
              •   Jewelry ($25)
              •   Checking account ($20)
              •   Savings account ($25)
              •   Security deposit for apartment ($300)
              •   Federal ($458) and state ($12) tax refunds

Id. at 1-5.

       Since filing her bankruptcy petition, Debtor purchased a different vehicle because

the 2005 Jeep Liberty she owned required frequent repairs. The last time it “broke

down,” Debtor could not afford the $500 repair. Consequently, she surrendered it to the

secured lender.

       Debtor purchased a 2004 Chrysler PT with 151,000 miles in January 2021. D-

113. Using the stimulus funds she received from the federal government, Debtor made

a $600 down payment on the purchase. After adding taxes and fees and subtracting

the down payment, Debtor financed $4,548.28 at 16.9% interest. Id. Debtor testified

that she needs a vehicle to travel to work, which is more than a mile from her residence.

       Debtor has not obtained any other property since she filed her bankruptcy

petition.

       D.         Liabilities and Expenses

       On Schedule J, Debtor listed monthly expenses totaling $1,151. D-101. At trial,

she offered evidence showing that her actual current expenses are slightly higher, as

                                              10
  Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29    Desc Main
                                Document      Page 11 of 25



detailed below.

                              Schedule J         Other Trial Evidence

Rent                          $485               $495 (rent increased; housing
                                                 assistance pays $30/month)

Electricity, heat, gas        $40

Food & housekeeping           $150               $354 (her scheduled expense did not
                                                 include $204 in SNAP benefits she
                                                 spends on food)

Clothing & laundry            $50

Transportation                $100

Vehicle Insurance             $76                $70 (new vehicle)

Car payment                   $250               $206 (new vehicle)

Total                         $1,151             $164 (total increase in monthly
                                                 expenses)

Debtor’s current monthly expenses total $1,315.

        Debtor lives alone in a one-bedroom apartment. Her rent is $525 per month, but

she recently began receiving $30 per month in housing assistance. Debtor’s daughter

pays for Debtor’s cell phone. She cannot afford cable television and budgets zero for

entertainment. She watches movies she owns for entertainment. Before she moved to

Fargo, she bought used furniture from secondhand stores and refinished it, but her

limited income forced her to forgo this hobby. Debtor buys her clothing at secondhand

stores. She has not purchased “anything” for full price “in a great number of years,” and

the last time she bought “anything” new (unused) was many years ago. She

supplements her meager food and housekeeping budget with donations from the local

food pantry. Debtor eats at McDonald’s “once in a blue moon.”



                                            11
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29      Desc Main
                              Document      Page 12 of 25



       E.     Educational Loans

       BND scheduled Debtor’s loan repayment to begin on March 1, 2009. At Debtor’s

request, BND granted numerous loan forbearances and deferments over the next 9

years. Debtor explained that, after she stopped taking college classes, she “had

several surgeries” and could not work full time. She also testified:

       I was divorced and I was still raising my children to graduate from high
       school and for them to go on. I was having a very hard time just sustaining
       a household. I could not afford to make any payments. That’s why I was
       requesting forbearances and deferments.

       Periodically, a forbearance or deferment period ended without Debtor seeking an

extension. On those occasions, BND billed Debtor for a few months, Debtor applied for

another forbearance or deferment, and BND granted it. Between March 2009 and

September 2017, BND granted 22 months of forbearance and 68 months of deferment.

Bob Baier, a collections and recovery manager at BND, testified that deferments are

available for many reasons at BND’s discretion, including economic hardship and

unemployment. In Debtor’s case, BND based the deferments on inability to pay.

       On December 21, 2015, Debtor paid $8,953.21 toward her BND debt from an

inheritance she received from her parents. SLND-216 at 82. Based on the statements

BND sent Debtor, it appears BND applied this payment to satisfy Loan #DL 0001 and

Loan #DL 0003 (see supra note 1), leaving a remaining balance on Loan #DL 0002

totaling $25,743.85. SLND-216 at 80, 84.

       Debtor made a $250 payment to BND on March 31, 2016, and a $200 payment

to BND on May 27, 2016. SLND-216 at 94, 99. These are the only installments Debtor

paid toward the particular loan at issue (#DL 0002).

       In August 2017, Debtor entered a contract with The Debt Liberators. D-107. She

                                            12
  Case 20-07017        Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29     Desc Main
                                 Document      Page 13 of 25



explained that a former counselor from the University of Phoenix started The Debt

Liberators and contacted her about participating in its program. Debtor agreed to enroll.

She understood that The Debt Liberators sent BND a proposal, suggesting Debtor pay

her debt with much lower payments than those BND demanded at the time. She

testified that she was “trying to pay what she owed.” According to Debtor, if SLND

would have agreed to accept The Debt Liberators’ offer to “write off” the accrued

interest and accept payment of the principal debt only, she could have and would have

paid it.

           In a letter dated January 19, 2018, Mitch Auer from BND advised Debtor that

BND received a letter and power of attorney authorization from “Liberate Debt.” SLND-

216 at 193. Auer informed Debtor that BND would not honor the request to direct all

future correspondence to Liberate Debt because the power of attorney authorization

form was not notarized or certified by a notary public; BND was unclear who Debtor was

authorizing to act on her behalf, Liberate Debt or Debt Liberators; and Debtor’s

documentation did not identify whether Liberate Debt or Debt Liberators is an organized

business entity such as a corporation or limited liability company. Id.

           Baier testified that the North Dakota Attorney General generated the language

used in the letter. BND receives many letters like the one from Liberate Debt. Many of

these organizations are not licensed in North Dakota, and their services are not in

borrowers’ best interests. Baier also explained that many of them are debt settlement

businesses, and BND does not settle or reduce indebtedness.

           Meanwhile, a deferment period ended in September 2017, and BND began

billing Debtor for her current monthly payment ($365.06) and late fees. SLND-216 at



                                              13
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                              Document      Page 14 of 25



132. At some point after the deferment ended, Debtor contacted BND to negotiate a

monthly payment. She claims she offered to pay $50 or $100 per month and that the

BND representative laughed at her offer. She attested to lifelong bullying experiences

and said that she nearly hung up on the person who laughed at her “because I do not

tolerate any such thing.”

       Christopher Schneider, a recovery specialist at SLND, provided more context.

He testified that he reviewed Debtor’s file which indicated that the previous director of

SLND offered Debtor a $50 per month temporary repayment plan for one year.

Presumably, this indication in the file memorialized the conversation with the person

who Debtor claims mocked her. Debtor agreed to the plan but did not make any

payments. SLND intercepted Debtor’s tax refund because she missed payments.

Debtor called SLND, inquiring about her intercepted tax refund. Again, she agreed to

begin making $50 monthly payments for a one-year period, but she failed to comply with

this agreement as well.

       From the time the last deferment ended through June 2018, BND sent Debtor

bills demanding payment in the following sums:

       September 2017              $390.06
       October 2017                $755.12
       November 2017               $1,125.18
       December 2017               $1,495.24
       January 2018                $1,865.30
       February 2018               $2,235.36
       March 2018                  $2,605.42
       April 2018                  $2,975.48
       May 2018                    $3,345.54
       June 2018                   $3,715.60

SLND-216.




                                            14
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29         Desc Main
                              Document      Page 15 of 25



       In June 2018, BND sent Debtor a notification warning that it would “no longer

tolerate the delinquency on your student loan(s)” and demanding payment in full of the

entire outstanding balance of principal, interest, late charges and other fees, totaling

$30,392.30. Id. at 163. BND also sent several letters to Debtor’s daughter, who

cosigned for the loan, demanding payment. Id. at 185.

       Debtor defaulted on the BND loan in September 2018, and SLND purchased the

loan from BND. SLND sent Debtor delinquency statements and served her with a

summons and complaint related to the unpaid loan on January 24, 2020. Debtor

contacted Schneider after she received the summons and complaint. She insisted that

SLND release her daughter from liability, accept payment of $100 per month and drop

the lawsuit. Schneider told her, “I can’t do that,” and referred her to SLND’s counsel.

       Schneider explained SLND’s rehabilitation program available to borrowers who

are in default. He testified that, to “get the loan back with BND,” the borrower must

make nine consecutive payments. BND calculates the required minimum payments by

amortizing the total default over 10 years. If the borrower in default makes the required

payments, the loan may be “bought back” and the borrower removed from default

status. At trial, Schneider did not provide the specific monthly sum Debtor would have

to pay to participate in the rehabilitation program. Basic math reveals that Debtor’s

monthly payment would be at least $320.95 (dividing Debtor’s $38,514.50 outstanding

debt by 120 months), plus 7.32% interest on the account.

       Debtor claims neither BND nor SLND told her about the rehabilitation program.

After the forbearances and deferments ceased, she tried to obtain a full-time job. She

moved to Fargo to help her family, and she is now financially unable to move from



                                            15
  Case 20-07017     Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                              Document      Page 16 of 25



Fargo to another location. Despite continual rejections from potential employers, she

actively sought better positions to improve her situation. Debtor also sought financing

from other lenders to pay BND/SLND, but the lenders rejected her applications because

of her limited income.

       As of February 24, 2021, the balance of Debtor’s debt to SLND totaled

$38,514.50. Doc. 22.

       F.     Bankruptcy

       Debtor filed her petition under Chapter 7 of the Bankruptcy Code on June 18,

2020. Debtor’s only secured debt relates to her vehicle. Her only unsecured debts

relate to educational loans, including the debt at issue and a larger debt to Great Lakes.

Debtor acknowledged at trial that she petitioned for bankruptcy relief to discharge her

student loan debts because she cannot afford to pay them.

II.    Conclusions of Law

       A.     Student Loan Dischargeability Standards

       Section 523(a)(8) of the Bankruptcy Code provides that debts arising from certain

educational loans or benefits may not be discharged unless “excepting such debt from

discharge . . . would impose an undue hardship on the debtor and the debtor’s

dependents.” 11 U.S.C. § 523(a)(8). Unlike many other debts, a debtor’s obligation to

pay a student loan debt remains until there is an express determination that the loan is

dischargeable. Conway v. Nat’l Collegiate Tr. (In re Conway), 495 B.R. 416, 419

(B.A.P. 8th Cir. 2013). In other words, the exception from discharge under section

523(a)(8) is self-executing; the discharge order will not include a student loan debt

unless a debtor affirmatively secures a hardship determination. Id.; see also Wells v.



                                            16
 Case 20-07017        Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                                Document      Page 17 of 25



U.S. Dep’t of Educ. (In re Wells), 2020 WL 907800, at *3 (Bankr. D. Neb. Feb. 25,

2020).

         The debtor bears the burden of establishing undue hardship by a preponderance

of the evidence. Kemp v. U.S. Dep’t of Educ. (In re Kemp), 588 B.R. 226, 230 (B.A.P.

8th Cir. 2018); Walker v. Sallie Mae Servicing Corp. (In re Walker), 650 F.3d 1227, 1230

(8th Cir. 2011). “The burden is rigorous. ‘Simply put, if the debtor’s reasonable future

financial resources will sufficiently cover payment of the student loan debt—while still

allowing for a minimal standard of living—then the debt should not be discharged.’”

Educ. Credit Mgmt. Corp. v. Jesperson, 571 F.3d 775, 779 (8th Cir. 2009) (quoting Long

v. Educ. Credit Mgmt. Corp. (In re Long), 322 F.3d 549, 554-55 (8th Cir. 2003)). In

analyzing the debtor’s undue hardship claim, the Court examines the unique facts and

circumstances of the particular bankruptcy case. Id.; Swafford v. King (In re Swafford),

604 B.R. 46, 49 (Bankr. N.D. Iowa 2019) (citing In re Long, 322 F.3d at 554). More

specifically, in assessing whether a debtor has met his or her burden of proving undue

hardship, courts in the Eighth Circuit apply a totality-of-circumstances test, under which

they consider: “(1) the debtor’s past, present, and reasonably reliable future financial

resources; (2) a calculation of the reasonable living expenses of the debtor and her

dependents; and (3) any other relevant facts and circumstances surrounding the

particular bankruptcy case.” In re Walker, 650 F.3d at 1230 (citing In re Long, 322 F.3d

at 554); In re Kemp, 588 B.R. at 230-31; In re Wells, 2020 WL 907800, at *4.

         In analyzing the facts under the totality of the circumstances test, a bankruptcy

court makes the “post-discharge undue hardship determination . . . on the basis of the

facts existing at the time of trial.” Conway v. Nat’l Collegiate Tr. (In re Conway), 542



                                              17
 Case 20-07017        Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29         Desc Main
                                 Document      Page 18 of 25



B.R. 855, 858 (B.A.P. 8th Cir. 2015) (citing Walker v. Sallie Mae Servicing Corp. (In re

Walker), 427 B.R. 471, 482–84 (8th Cir. BAP 2010)). “The bankruptcy court must make

a decision based on the most reliable evidence before it.” Id.

         B.     Analysis

                1.     Debtor’s past, present and reasonably reliable future financial
                       resources

         In applying the first prong of the totality of the circumstances test, the Court

considers a debtor’s past, present, and reasonably reliable future financial resources. In

re Walker, 650 F.3d at 1230. “A court may not engage in speculation when determining

net income[.]” In re Jesperson, 571 F.3d at 780 (citing Rose v. Educ. Credit Mgmt.

Corp. (In re Rose), 324 B.R. 709, 712 (B.A.P. 8th Cir. 2005)). The Court is “obligated to

consider not just a snapshot of her current situation but her likely future income based

upon her education and employment history.” Brown v. Am. Educ. Servs., Inc. (In re

Brown), 378 B.R. 623, 627 (Bankr. W.D. Mo. 2007). “A debtor’s attempts to obtain

employment is one factor for the court to consider in determining earning capacity.”

Brooks v. Educ. Credit Mgmt. Corp. (In re Brooks), 406 B.R. 382, 383 (Bankr. D. Minn.

2009).

         Debtor’s tax returns show that her annual adjusted gross income for the past 15

years averaged $14,493. She earned her highest annual salary in 2015—$20,560.

She worked for numerous employers performing a variety of tasks but earned only

meager wages.

         Her present financial resources are likewise modest. Debtor owns virtually no

assets. Debtor earns approximately $581.88 per month in net income from her part-

time job. Her monthly income also includes between $772 and $840 in Social Security

                                               18
 Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                               Document      Page 19 of 25



benefits and $204 in SNAP benefits. D-106. With these government benefits, her net

monthly income ranges between $1,557.88 to 1,625.88.

       Debtor’s reasonably reliable future finances are not promising. Debtor is almost

64 years old. She holds no pension or investment accounts and saved no money for

retirement. Her employment and income opportunities are limited, and the prospect of

Debtor increasing her income either through new employment or a promotion at her

current job appears bleak. Based on her education, work experience, health issues and

temperament, the Court finds it unlikely she will earn more than her present income. If

she earns more wages, she may lose SNAP and medical benefits. Additionally,

Debtor’s voluminous medical records and her testimony regarding on-going health

concerns suggest that these issues are unlikely to resolve and may increase in severity

in the future. Accordingly, Debtor’s past, present and reasonably reliable future

financial resources are modest.

              2.     Reasonable and necessary living expenses

       In analyzing the second prong of the totality-of-circumstances test, the Court

considers Debtor’s reasonable and necessary living expenses to determine whether she

can afford payments on her student loans and maintain a minimal standard of living.

See In re Walker, 650 F.3d at 1234. “A debtor is entitled to ‘sufficient financial

resources to satisfy needs for food, shelter, clothing and medical treatment’ to maintain

a minimal standard of living.” Piccinino v. U.S. Dep’t of Educ. (In re Piccinino), 577 B.R.

560, 565 (B.A.P. 8th Cir. 2017) (quoting Nielsen v. ACS, Inc. (In re Nielsen), 473 B.R.

755, 760 (B.A.P. 8th Cir. 2012)); see also Clavell v. U.S. Dep’t of Educ. (In re Clavell),

611 B.R. 504, 517 (Bankr. S.D.N.Y. 2020) (applying the stricter Brunner test, “minimal



                                            19
 Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29        Desc Main
                              Document      Page 20 of 25



standard of living” does not require that the debtor live in poverty). For an expense to

be reasonable and necessary, it must be “modest and commensurate with the debtor's

resources.” In re Conway, 495 B.R. at 422 (quoting Jesperson, 571 F.3d at 780). “[A]

court may not engage in speculation when determining net income and reasonable and

necessary living expenses.” Jesperson, 571 F.3d at 780.

       The evidence reflects that Debtor’s standard of living is minimal at best. All of

her expenses are necessary, but exceptionally low—arguably unreasonably low. She

lives in a one-bedroom apartment and drives a 17-year-old vehicle. Her food budget is

supplemented by governmental benefits and charity. She spends nothing on

entertainment and instead watches movies she owns. She does not subscribe to cable

television, and her daughter pays for her telephone. She buys her clothing at

secondhand stores. She stopped buying used furniture from secondhand stores and

refinishing it because her limited resources no longer allow her to indulge in this hobby.

She eats at McDonald’s “once in a blue moon.”

       On Schedule J, filed June 18, 2020, Debtor listed a monthly net disposable

income of negative $179. This negative number is understated by $204 because

Debtor included SNAP benefits in her income while neglecting to acknowledge that she

spent these benefits in addition to the $150 she budgeted for food, resulting in a

negative disposable income totaling $383. Since filing her bankruptcy schedules, her

monthly expenses decreased by $40 and her monthly income increased by an

estimated $581.88, depending on the number of hours she works. If Debtor incurs no

further rent increase, unexpected vehicle or medical expenses, if her health does not

interfere with her ability to work part-time, and if she continues to spend no money on



                                            20
 Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29          Desc Main
                               Document      Page 21 of 25



entertainment and a cell phone, it is possible that Debtor may realize monthly net

disposable income between $242.88 to $310.88. Debtor currently maintains her

spartan standard of living without making student loan payments, but a student loan

payment in the sum of her monthly obligation before bankruptcy ($365.06 plus interest

and late fees) or the sum necessary under SLND’s rehabilitation program ($320.95 plus

interest) would render her unable to sustain a minimal standard of living.

              3.     Other relevant facts and circumstances

       The third prong of the totality-of-the-circumstances test requires the Court to

consider all other relevant facts or circumstances surrounding the bankruptcy case.

Bankruptcy courts in the Eighth Circuit have considered a number of factors in

analyzing the third prong of the totality-of-circumstances inquiry, including:

       (1) total present and future incapacity to pay debts for reasons not within
       the control of the debtor; (2) whether the debtor has made a good faith effort
       to negotiate a deferment or forbearance of payment; (3) whether the
       hardship will be long-term; (4) whether the debtor has made payments on
       the student loan; (5) whether there is permanent or long-term disability of
       the debtor; (6) the ability of the debtor to obtain gainful employment in the
       area of the study; (7) whether the debtor has made a good faith effort to
       maximize income and minimize expenses; (8) whether the dominant
       purpose of the bankruptcy petition was to discharge the student loan; and
       (9) the ratio of student loan debt to total indebtedness.

In re Piccinino, 577 B.R. at 566. “These numerous factors do not provide an exclusive

list of items that courts may consider and also do not require a court to address each

and every one in a particular case.” Id. “These are mere factors for a court to consider,

and a court need not address each and every one of them, particularly where there is

no evidence, one way or the other, concerning a factor.” Hurst v. S. Ark. Univ. (In re

Hurst), 553 B.R. 133, 138 (B.A.P. 8th Cir. 2016). “The purpose of this final inquiry

allows a court to consider any other relevant information that would be persuasive to

                                             21
  Case 20-07017      Doc 40     Filed 05/18/21 Entered 05/18/21 11:14:29         Desc Main
                                Document      Page 22 of 25



overcome the income and expense analysis of undue hardship under the first two

factors of the totality of the circumstances test.” Fern v. FedLoan Servicing (In re Fern),

563 B.R. 1, 4-5 (B.A.P. 8th Cir. 2017).

       SLND’s arguments fall under the third prong. It argues that Debtor “has not

made a good faith effort to maximize her income due to her self-imposed work

restrictions, her lack of effort in obtaining better employment, and failing to keep

updated with her professional requirements.” Doc. 35 at 7. It claims, “These

circumstances are entirely within her control.” Id. It further asserts that Debtor provided

no expert testimony or medical evidence to substantiate her claim that her physical

issues limit her ability to work. Id. The Court disagrees with SLND’s characterizations.

       Debtor offered compelling and credible testimony about her physical conditions

and the resulting limitations. Debtor’s physical conditions include arthritis, water

retention, relapses of colitis, chronic sinusitis (resulting in multiple sinus surgeries), no

upper arm strength, weight gain, lack of blood flow in her legs, thyroid disease, hiatal

hernia and kidney disease. Debtor has suffered from these various conditions for many

years, and there is no evidence to suggest they will improve. Debtor will be 64 years

old in June, and the medical records, coupled with Debtor’s testimony, suggest that her

physical conditions will persist indefinitely. There is no evidence that Debtor’s physical

limitations are exaggerated or that the work restrictions (either suggested by physicians

or self-imposed) are unreasonable. To the contrary, 516 pages of Debtor’s medical

history include a myriad of diagnoses and substantiate her long history of medical and

physical conditions and limitations.




                                              22
  Case 20-07017      Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29       Desc Main
                               Document      Page 23 of 25



       The Court also disagrees with SLND’s suggestion that Debtor has not attempted

to improve her financial situation, obtain better employment and maximize her income.

Debtor’s long educational history demonstrates her determination to earn her degree

and increase her income. Her educational pursuits did not ultimately yield a lucrative

career, but her prolonged efforts to achieve a degree in a marketable field show her

interest in improving her financial situation.

       Debtor earned an associate’s degree, which is not an advanced degree. She

testified that she was unable to obtain a job in her field where she lived when she

graduated, and she could not afford to move. She has no recent work experience in her

field due to her inability to find such work. She credibly testified that she possesses

very limited technological competency, an integral skill for office work. She also

described and demonstrated personality traits that make her less suitable for traditional

office or retail work. Given her physical limitations, limited experience and personal

traits and circumstances, her options were and are limited. This is not a situation where

a highly skilled debtor with an advanced degree declines to seek employment

commensurate with her education, qualifications and experience. Debtor credibility

testified about her difficulty obtaining and keeping jobs over the years. She accepted

the employment she could find. In her closing argument, she provides a compelling

response to SLND’s suggestion that she is underemployed:

               It makes no sense that Plaintiff/Debtor would traipse through an
       exhaustive list of jobs just to avoid paying the Defendant. The more
       plausible explanation is that she simply cannot do more, whether because
       of age, skill set, or disability.     It also doesn’t make sense that
       Plaintiff/Debtor’s mission was to secure higher education at the expense of
       Defendant, with no intention of paying back the loan, so she could live in a
       one bedroom apartment, driving to work in a high mileage vehicle where
       she spends her nights stocking shelves at a grocery store and, at the end

                                                 23
 Case 20-07017       Doc 40   Filed 05/18/21 Entered 05/18/21 11:14:29         Desc Main
                              Document      Page 24 of 25



       of the day, having no disposable income after covering for the most modest
       of expenses.

Doc. 37 at 2. The Court agrees and finds that Debtor has made good faith efforts to

maximize her potential and that her inability to pay her debts is the consequence of

circumstances unrelated to her work ethic or her desire to improve her financial status

and pay her debts.

       Additionally, SLND asserts that the large ratio of Debtor’s student loan debts to

her overall indebtedness—and Debtor’s admission that the purpose of her bankruptcy

filing was to discharge her student loans—weighs against discharge of the debt to

SLND. The Court views these facts differently. It views the overwhelming ratio of

Debtor’s student loans to her overall indebtedness as indicative of her remarkable

frugality in not incurring more debt in the face of scant income. It further demonstrates

the extent of the hardship on Debtor to service the debt to SLND. The extent of the

hardship explains her decision to file for bankruptcy relief after SLND initiated a

collection action against her. Given her incredibly modest standard of living, Debtor

could not—and cannot—afford to make the payments SLND requires without imposing

an undue hardship.

       Finally, SLND emphasizes that Debtor has made only two payments toward the

loan totaling $450. Although SLND did not acknowledge the large payment Debtor

made to BND in December 2015 after she received her inheritance,10 the evidence

shows it granted many of her forbearance, deferment and low payment requests.

Debtor’s payment history weighs against discharging her student loan debt, but the



       10This payment is reflected in the statements BND sent to Debtor. See SLND-
216 at 82.
                                            24
  Case 20-07017        Doc 40    Filed 05/18/21 Entered 05/18/21 11:14:29       Desc Main
                                 Document      Page 25 of 25



other facts and circumstances described above weigh in favor of granting this relief.

          In summary, at the time of trial and for the foreseeable future, Debtor does not

earn sufficient disposable income to pay her student loan debt to SLND. It imposes an

undue hardship on her.

III.      Conclusion

          The Court considered all other arguments and deems them to be without merit or

unnecessary to discuss. For the reasons stated above, the Court finds that Debtor’s

debt to SLND imposes an undue hardship on her. Accordingly, Debtor’s debt to SLND

is discharged under 11 U.S.C. § 523(a)(8).

       Dated this 18th day of May, 2021.




                                            SHON HASTINGS, JUDGE
                                            UNITED STATES BANKRUPTCY COURT




                                              25
